DENY and Opinion Filed May 27, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00515-CV

                   IN RE TERESA WARD COOPER, Relator

           Original Proceeding from the 219th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 219-00556-2021

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      Relator’s May 26, 2022 petition for writ of mandamus challenges the trial

court’s failure to rule on her pending “Application for Peremptory Writ of

Mandamus, and For Appointment of District Clerk Pro Tempore.” Relator also asks

us to direct the trial court to vacate the notice of its intent to dismiss the underlying

suit for want of prosecution.

      Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that she has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and the record before us, we conclude that relator has an

adequate remedy by appeal. See TEX. R. APP. P. 52.8(a); see In re Brown, No. 05-
14-00169-CV, 2014 WL 1031043, at *1 (Tex. App.—Dallas Feb. 26, 2014, orig.

proceeding) (mem. op.) (noting that relator has adequate remedy to challenge the

trial court’s dismissal of case for want of prosecution despite pending motion to

compel arbitration and objection to date of dismissal hearing).

      Accordingly, we deny the petition for writ of mandamus. Having denied the

petition, we also deny relator’s May 26, 2022 emergency motion as moot.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


220515F.P05




                                        –2–